DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
The action is in response to the application filed on 07/15/2019. Claims 1-3, 14-16, 39, 46, 56 and 62-89 are pending and examined below. 

Election/Restrictions
Claims 4-13, 21-29, 31-33, 40-45, 47-55, 57, and 58 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/01/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 1, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An apparatus for assessing perfusion of blood in tissue below a patient's skin, comprising: an emitter configured to emit light at a first wavelength and a second wavelength when activated, a first receiver configured to measure a first intensity of received light at the first wavelength and a second intensity of received light at the second wavelength and provide a first signal comprising information about the first and second intensities of the received light, a substrate coupled to the emitter and the first receiver and configured such that the emitter and first receiver can be placed in simultaneous contact with the patient's skin, and a processor coupled to the first receiver and configured to: receive the first signal, determine a first summation value of the first and second intensities of the received light, and determine a level of perfusion of the tissue from the first summation value.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of measuring a first and second of light intensity is insignificant extra-solution activity (mere data gathering).
The steps of determining a first summation value of the first and second intensities of the received light, and determining a level of perfusion of the tissue from the first summation value are mental process that can be performed in the mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optical sensors is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a generic optical sensor for sensing light intensity are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 2-3 and 62-71 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 14, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method of assessing perfusion of blood in tissue below a patient's skin, the method comprising the steps of: emitting light into the patient's skin at a first location on the patient's skin, the light comprising a first wavelength and a second wavelength, receiving a portion of the emitted light that has been reflected from the tissue, measuring a first intensity of received light at the first wavelength and a second intensity of received light at the second wavelength, determining a first summation value of the first and second intensities of the received light.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of measuring a first and second of light intensity is insignificant extra-solution activity (mere data gathering).
The steps of determining a first summation value of the first and second intensities of the received light, and determining a level of perfusion of the tissue from the first summation value are mental process that can be performed in the mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optical sensors is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a generic optical sensor for sensing light intensity are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 15-16 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 39, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An apparatus for identifying damaged tissue, said apparatus comprising: an emitter configured to emit light at a first wavelength and a second wavelength when activated; a first receiver and a second receiver, wherein said first receiver is configured to be placed said a first location on a patient's skin and said second receiver is configured to be placed at the same time against said second location on said patient's skin, wherein said second location is bisymmetric relative to said first location, a circuit electronically coupled to said first receiver and said second receiver and configured to measure a first reflected light property of said first receiver and to measure a second reflected light property of said second receiver and provide information regarding said first and second reflected light properties, a processor electronically coupled to said circuit and configured to receive said information, and a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor, perform the steps of: converting said first reflected light property into a first perfusion value and said second reflected light property into a second perfusion value, and determining a difference between said first perfusion value and said second perfusion value.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of measuring a first and second of light intensity is insignificant extra-solution activity (mere data gathering).
The steps of converting said first reflected light property into a first perfusion value and said second reflected light property into a second perfusion value, and determining a difference between said first perfusion value and said second perfusion value are mental process that can be performed in the mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and nontransitory computer readable medium for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optical sensors is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a non transitory computer readable medium, a generic optical sensor for sensing light intensity are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 72-74 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 46, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An apparatus for identifying damaged tissue, said apparatus comprising: an apparatus body; an emitter configured to emit light at a first wavelength and a second wavelength when activated; a first receiver and a second receiver, wherein said two receivers are disposed on said apparatus body to allow simultaneous positioning of said first receiver on a first location on a patient's skin and said second receiver on a second location bisymmetric relative to said first location; a circuit electronically coupled to each of said two receivers and configured to measure reflected light detected by each of said two receivers; a processor electronically coupled to said circuit and is configured to receive a first reflected light measurement from a first location and a second reflected light measurement from a second location, and to convert said first reflected light measurement to a first perfusion value and said second reflected light measurement to a second perfusion value; a non-transitory computer-readable medium electronically coupled to said processor and contains instructions that, when executed on said processor, perform the step of determining a difference between said first perfusion value and said second perfusion value.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of measuring a first and second of light intensity is insignificant extra-solution activity (mere data gathering).
The steps of perform the step of determining a first and second perfusion value and determining a difference between said first perfusion value and said second perfusion value are mental processes that can be performed in the mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and nontransitory computer readable medium for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optical sensors is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a non transitory computer readable medium, a generic optical sensor for sensing light intensity are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 75-83 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 56, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “A method for identifying damaged tissue, the method comprising: obtaining a first perfusion value from a first location on a patient's skin; obtaining a second perfusion value from a second location that is bisymmetric relative to said first location; determining a difference between said first perfusion value and said second perfusion value.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of measuring a first and second of perfusion value is insignificant extra-solution activity (mere data gathering).
The steps of determining a first and second perfusion value and determining a difference between said first perfusion value and said second perfusion value are mental processes that can be performed in the mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and nontransitory computer readable medium for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optical sensors is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a non transitory computer readable medium, a generic optical sensor for sensing light intensity are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 84-85 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 

Regarding claims 86, and claims dependent thereof, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to receiving and manipulating data without significantly more. 
The claim recites “An apparatus for identifying damaged tissue, said apparatus comprising: a substrate configured to be placed against a surface of a patient's skin, a plurality of emitters that are disposed on said substrate at a respective plurality of positions, where each of said plurality of emitters is configured to emit light at a first wavelength and a second wavelength when activated, a plurality of receivers that are disposed on said substrate at a respective plurality of positions, a circuit electronically coupled to said plurality of receivers and configured to measure reflected light of a portion of said plurality of receivers and provide a plurality of information regarding said reflected light, a processor electronically coupled to said circuit and configured to receive said plurality of information regarding said reflected light from said circuit and convert said plurality of said information regarding said reflected light into a respective plurality of perfusion values, and a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor, perform the steps of: identifying from said plurality of perfusion values a first receiver and a second receiver that are located at first and second positions that are bisymmetric with respect to said patient's skin, and comparing a first perfusion value that is associated with said first receiver with a second perfusion value that is associated with said second receiver.”
This falls into a mental process grouping of abstract ideas. These limitations are capable of being performed mentally by looking at measurements and making mental assessments thereafter. 
The step of measuring a first and second of perfusion value is insignificant extra-solution activity (mere data gathering).
The steps of identifying from said plurality of perfusion values a first receiver and a second receiver that are located at first and second positions that are bisymmetric with respect to said patient's skin, and comparing a first perfusion value that is associated with said first receiver with a second perfusion value that is associated with said second receiver are mental processes that can be performed in the mind.
Additionally the judicial exception is not integrated into a practical application because the additional element of a processor and nontransitory computer readable medium for performing the steps is, at its broadest reasonable interpretation, a generic computer structure for performing the generic computer function of data processing, which does not qualify as an integration of the abstract idea into a practical application. Likewise, the inclusion of generic optical sensors is merely insignificant, extra-solution activity in the form of mere data gathering, which also does not qualify as an integration of the abstract idea into a practical application.
Finally, the claims analyzed as a whole do not provides any element, or combination of elements, sufficient to amount to significantly more than the mental process as only a generic processor, a non transitory computer readable medium, a generic optical sensor for sensing light intensity are claimed. As noted previously, the addition of a generic computer structure for performing the generic computer function of data processing and the inclusion of a generic optical sensor (merely insignificant, extra-solution activity in the form of mere data gathering), do not qualify as significantly more than the abstract idea itself. Additionally, the claimed sensors are well-understood, routine and conventional activity and thus do not amount to significantly more than the abstract idea itself.
Dependent claims 87-88 also fails to add something more to the abstract independent claims as they merely further limit the abstract idea. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 14, 62-66, 68-70 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20120253153 A1 (hereinafter referred to as “Trumble”), in view of US 20080208269 A1 (hereinafter referred to as “Cinbis”).
Regarding claims 1 and 14, Trumble an optical medical sensor device, teaches an apparatus and method for assessing perfusion of blood in tissue below a patient's skin (abstract; paragraph [0020]), comprising: 
an emitter configured to emit light at a first wavelength and a second wavelength when activated (30A-C; paragraphs [0045]-[0050]; as shown Figure 8), 
a first receiver configured to measure a first intensity of received light at the first wavelength and a second intensity of received light at the second wavelength and provide a first signal comprising information about the first and second intensities of the received light (paragraphs [0045]-[0050]; as shown Figure 8), 
a substrate (202; paragraphs [0045]-[0050]; as shown Figure 8) coupled to the emitter and the first receiver and configured such that the emitter and first receiver can be placed in simultaneous contact with the patient's skin (paragraphs [0045]-[0050]; as shown Figure 8), and 
a processor (120; paragraphs [0045]-[0050]; as shown Figure 8) coupled to the first receiver (paragraphs [0045]-[0050]; as shown Figure 8), but does not explicitly teach receive the first signal, determine a first summation value of the first and second intensities of the received light, and determine a level of perfusion of the tissue from the first summation value.
However, Cinbis, a tissue perfusion sensing system and method, teaches receive the first signal, determine a first summation value of the first and second intensities of the received light, and determine a level of perfusion of the tissue from the first summation value (claim 2, paragraph [0132]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, to sum signal intensities to determine a perfusion level, as taught by Cinibis, because doing so provides a method of evaluating perfusion. Making this modification merely combines prior art elements according to known methods well known in the industry (see MPEP 2143, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding claim 2, Trumble, in view of Cinbis, teaches wherein the first receiver is spaced apart from the emitter by a first distance selected so that the light emitted by the emitter and received by the first receiver is reflected from a first depth below the patient's skin (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 62, Trumble, in view of Cinbis, teaches wherein the first wavelength is associated with a peak absorption wavelength of oxygenated hemoglobin and the second wavelength is associated with a peak absorption wavelength of de-oxygenated hemoglobin (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 63, Trumble, in view of Cinbis, teaches wherein the emitter comprises a first source that emits light at the first wavelength and a second source that emits light at the second wavelength (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 64, Trumble, in view of Cinbis, teaches wherein the first source and second source can be individually activated (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 65, Trumble, in view of Cinbis, teaches wherein the receiver comprises a first detector that senses light at the first wavelength and a second detector that senses light at the second wavelength (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 66, Trumble, in view of Cinbis, teaches wherein: the processor is individually coupled to each of the first detector and the second detector, and the first signal comprises individual signals from the first and second detectors (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 68, Trumble, in view of Cinbis, teaches further comprising a memory coupled to the processor, wherein the processor is configured to store in the memory a series of summation values associated with sequential activations of the emitter (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 69, Trumble, in view of Cinbis, teaches wherein the processor is further configured to determine a range between a smallest summation value and a largest summation value of the series of summation values (claim 2, paragraph [0132]; as taught by Cinbis).
Regarding claim 70, Trumble, in view of Cinbis, teaches wherein the processor is further configured to determine a percentage value for each summation value relative to a largest summation value in the series of summation values (claim 2, paragraph [0132]).

Claim(s) 39, 46, 56, 72, 74-75, 77-79, and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, in view of US 20080188760 A1 (hereinafter referred to as “Al-Ali”).
Regarding claim 39, Trumble teaches an apparatus for identifying damaged tissue (abstract), said apparatus comprising: 
an emitter configured to emit light at a first wavelength and a second wavelength when activated (paragraphs [0045]-[0050]; as shown Figure 8); 
a first receiver and a second receiver, wherein said first receiver is configured to be placed said a first location on a patient's skin and said second receiver is configured to be placed at the same time against said second location on said patient's skin, wherein said second location is bisymmetric relative to said first location (paragraphs [0045]-[0050]; as shown Figure 8), 
a circuit electronically coupled to said first receiver and said second receiver and configured to measure a first reflected light property of said first receiver and to measure a second reflected light property of said second receiver and provide information regarding said first and second reflected light properties (paragraphs [0045]-[0050]; as shown Figure 8), 
a processor electronically coupled to said circuit and configured to receive said information (paragraphs [0045]-[0050]; as shown Figure 8), and 
a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor (paragraphs [0045]-[0050]; as shown Figure 8), but does not explicitly teach converting said first reflected light property into a first perfusion value and said second reflected light property into a second perfusion value, and determining a difference between said first perfusion value and said second perfusion value.
However, Al-Ali teaches converting said first reflected light property into a first perfusion value and said second reflected light property into a second perfusion value, and determining a difference between said first perfusion value and said second perfusion value (paragraph [0007]; claim 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, to determine a different between perfusion values, as taught by Al-Ali, because doing so determines a plethysmograph variability index.
Regarding claims 46 and 56, Trumble teaches an apparatus for identifying damaged tissue (paragraphs [0045]-[0050]; as shown Figure 8), said apparatus comprising: 
an apparatus body (paragraphs [0045]-[0050]; as shown Figure 8); 
an emitter configured to emit light at a first wavelength and a second wavelength when activated (paragraphs [0045]-[0050]; as shown Figure 8); 
a first receiver and a second receiver, wherein said two receivers are disposed on said apparatus body to allow simultaneous positioning of said first receiver on a first location on a patient's skin and said second receiver on a second location bisymmetric relative to said first location (paragraphs [0045]-[0050]; as shown Figure 8); 
a circuit electronically coupled to each of said two receivers and configured to measure reflected light detected by each of said two receivers (paragraphs [0045]-[0050]; as shown Figure 8); 
a processor electronically coupled to said circuit and is configured to receive a first reflected light measurement from a first location and a second reflected light measurement from a second location, and to convert said first reflected light measurement to a first perfusion value and said second reflected light measurement to a second perfusion value (paragraphs [0045]-[0050]; as shown Figure 8); 
a non-transitory computer-readable medium electronically coupled to said processor (paragraphs [0045]-[0050]; as shown Figure 8), but does not explicitly teach perform the step of determining a difference between said first perfusion value and said second.
However, Al-Ali teaches perform the step of determining a difference between said first perfusion value and said second (paragraph [0007]; claim 5). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, to determine a different between perfusion values, as taught by Al-Ali, because doing so determines a plethysmograph variability index.
Regarding claim 72, Trumble, in view of Al-Ali, teaches wherein said instructions further comprise a step of providing a signal if said difference is greater than a predetermined threshold (paragraph [0026]; as taught by Al-Ali).
Regarding claim 74, Trumble, in view of Al-Ali, teaches further comprising: a substrate configured to be placed in a known position on said patient's skin, and said first and second receivers are disposed on said substrate such that said first and second receivers are positioned at bisymmetric locations on said patient's skin when said substrate is placed in said known position on said patient's skin (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 75, Trumble, in view of Al-Ali, teaches wherein each of said two receivers are disposed on two ends of said apparatus body while being aligned on a common plane (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 77, Trumble, in view of Al-Ali, teaches wherein said apparatus body is flexible and allow said two receivers to be oriented at an angle to each other (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 78, Trumble, in view of Al-Ali, teaches wherein said apparatus body comprises a hinge (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 79, Trumble, in view of Al-Ali, teaches wherein said first reflected light measurement and said second reflected light measurement are measured simultaneously (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble).
Regarding claim 86, Trumble teaches an apparatus for identifying damaged tissue (abstract), said apparatus comprising: 
a substrate configured to be placed against a surface of a patient's skin (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble), 
a plurality of emitters that are disposed on said substrate at a respective plurality of positions, where each of said plurality of emitters is configured to emit light at a first wavelength and a second wavelength when activated (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble), 
a plurality of receivers that are disposed on said substrate at a respective plurality of positions (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble), 
a circuit electronically coupled to said plurality of receivers and configured to measure reflected light of a portion of said plurality of receivers and provide a plurality of information regarding said reflected light (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble), 
a processor electronically coupled to said circuit and configured to receive said plurality of information regarding said reflected light from said circuit and convert said plurality of said information regarding said reflected light into a respective plurality of perfusion values (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble), and 
a non-transitory computer-readable medium electronically coupled to said processor and comprising instructions stored thereon that, when executed on said processor (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble), but does not explicitly teach perform the steps of: 
identifying from said plurality of perfusion values a first receiver and a second receiver that are located at first and second positions that are bisymmetric with respect to said patient's skin, and 
comparing a first perfusion value that is associated with said first receiver with a second perfusion value that is associated with said second receiver.
However, Al-Ali teaches identifying from said plurality of perfusion values a first receiver and a second receiver that are located at first and second positions that are bisymmetric with respect to said patient's skin (paragraph [0007]; claim 5), and 
comparing a first perfusion value that is associated with said first receiver with a second perfusion value that is associated with said second receiver (paragraph [0007]; claim 5).It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, to determine a different between perfusion values, as taught by Al-Ali, because doing so determines a plethysmograph variability index.


Claim(s) 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, in view of Cinbis, as applied to claim 1 above, and further in view of US 20200281529 A1 (hereinafter referred to as “Grubb”).
Regarding claim 71, Trumble, in view of Cinbis, does not explicitly teach further comprising an accelerometer that is configured to provide a third signal comprising information regarding the acceleration of the apparatus in three spatial dimensions, wherein: the processor is coupled to the accelerometer and configured to receive the third signal, and the processor is further configured to determine a spatial position of the emitter when the emitter is activated.
However, Grubb teaches further comprising an accelerometer that is configured to provide a third signal comprising information regarding the acceleration of the apparatus in three spatial dimensions, wherein: the processor is coupled to the accelerometer and configured to receive the third signal, and the processor is further configured to determine a spatial position of the emitter when the emitter is activated (paragraphs [0084], [0114]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Cinbis, to have an accelerometer, as taught by Grubb, because doing so indicates a degree of noise of the optical signal.

Claim(s) 73 and 80-81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, in view of Al-Ali, as applied to claim 39 and 79 above, and further in view of US 10874348 B1 (hereinafter referred to as “Han”).
Regarding claims 73, Trumble, in view of Al-Ali, teaches a first and second receiver, but does not explicitly teach further comprising a switching element configured to detect when said receivers are in proper contact with said patient's skin wherein: said circuit is electronically coupled to said switching element and configured to measure said first and second reflected light properties when said receivers are in proper contact with said patient's skin.
However, Han teaches further comprising a switching element configured to detect when said receivers are in proper contact with said patient's skin wherein: said circuit is electronically coupled to said switching element and configured to measure said first and second reflected light properties when said receivers are in proper contact with said patient's skin (column 1, lines 54 to column 2, lines 20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to make sure proper contact is being made with the skin, as taught by Han, because doing so allows the user to know whether the sensor data is reliable.
Regarding claim 80, Trumble, in view of Al-Ali, does not explicitly teach wherein said apparatus further comprises a contact sensor positioned proximate to one of said two receivers, and wherein said simultaneous measurements are triggered by the actuation of said contact sensor.
However, Han, a ppg sensor, teaches comprises a contact sensor positioned proximate to one of said two receivers, and wherein said simultaneous measurements are triggered by the actuation of said contact sensor (column 1, lines 54 to column 2, lines 20). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to have a contact sensor, as taught by Han, because doing so allows the user to know whether the sensor is making proper contact with a user’s skin.
Regarding claim 81, Trumble, in view of Al-Ali and Han, teaches wherein said contact sensor is a pressure sensor or an optical sensor (column 1, lines 54 to column 2, lines 20; as taught by Han).

Claim(s) 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, in view of Al-Ali, as applied to claim 46 above, and further in view of US 20080076996 A1 (hereinafter referred to as “Hoarau”).
Regarding claim 76, Trumble, in view of Al-Ali, teaches wherein said apparatus body maintains said two receivers at a fixed separation distance and fixed orientation to each other (paragraphs [0045]-[0050]; as shown Figure 8; as taught by Trumble), but does not teach the substrate to be rigid.
However, Hoarau, teaches the substrate to be rigid (paragraphs [0030]-[0033]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to have a rigid substrate, as taught by Hoarau, because doing so allows the sensor the detector and emitter to be held in a fixed position (paragraph [0031]; as taught by Hoarau).

Claim(s) 82-85 and 87-88 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumble, in view of Al-Ali, as applied to claim 46 above, and further in view of Grubb.
Regarding claim 82, Trumble, in view of Al-Ali, does not explicitly teach wherein said instructions further comprise the step of providing an indication that tissue is damaged at one of said first and second locations if the difference is greater than a predetermined threshold.
However, Grubb teaches wherein said instructions further comprise the step of providing an indication that tissue is damaged at one of said first and second locations if the difference is greater than a predetermined threshold (paragraphs [0002]-[0003], [0090], [0112]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to determine skin damage based if the perfusion is above a threshold, as taught by Grubb, because doing so indicates to the user there is tissue damage.
Regarding claim 83, Trumble, in view of Al-Ali, does not explicity teach wherein said instructions further comprise the steps of: determining the greater of said first and second perfusion values, and providing an indication that tissue is damaged at the location associated with the greater perfusion value if the difference exceeds a predetermined threshold.
However, Grubb teaches determining the greater of said first and second perfusion values, and providing an indication that tissue is damaged at the location associated with the greater perfusion value if the difference exceeds a predetermined threshold (paragraphs [0002]-[0003], [0090], [0112]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to determine skin damage based if the perfusion is above a threshold, as taught by Grubb, because doing so indicates to the user there is tissue damage.
Regarding claim 84, Trumble, in view of Al-Ali, does not explicitly teach teach further comprising providing an indication that tissue is damaged at one of said first and second locations if said difference is greater than a predetermined threshold.
However, Grubb teaches providing an indication that tissue is damaged at one of said first and second locations if said difference is greater than a predetermined threshold (paragraphs [0002]-[0003], [0090], [0112]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to determine skin damage based if the perfusion is above a threshold, as taught by Grubb, because doing so indicates to the user there is tissue damage.
Regarding claim 85, Trumble, in view of Al-Ali, does not explicitly teach further comprising: determining the greater of said first and second perfusion values, and providing an indication that tissue is damaged at the location associated with the greater perfusion value if the difference exceeds a predetermined threshold.
However, Grubb teaches determining the greater of said first and second perfusion values, and providing an indication that tissue is damaged at the location associated with the greater perfusion value if the difference exceeds a predetermined threshold (paragraphs [0002]-[0003], [0090], [0112]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to determine skin damage based if the perfusion is above a threshold, as taught by Grubb, because doing so indicates to the user there is tissue damage.
Regarding claim 87, Trumble, in view of Al-Ali, does not explicitly teach wherein said instructions further comprise the steps of: determining a difference between said first and second perfusion values, and providing an indication that tissue is damaged at one of said first and second locations if said difference is greater than a predetermined threshold.
However, Grubb teaches determining a difference between said first and second perfusion values, and providing an indication that tissue is damaged at one of said first and second locations if said difference is greater than a predetermined threshold (paragraphs [0002]-[0003], [0090], [0112]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to determine skin damage based if the perfusion is above a threshold, as taught by Grubb, because doing so indicates to the user there is tissue damage.
Regarding claim 88, Trumble, in view of Al-Ali, does not explicitly teach determining a difference between said first and second perfusion values, determining which of said first and second perfusion values is larger than the other, and providing an indication that tissue is damaged at the location associated with the larger perfusion value if said difference is greater than a predetermined threshold.
However, Grubb teaches determining a difference between said first and second perfusion values, determining which of said first and second perfusion values is larger than the other, and providing an indication that tissue is damaged at the location associated with the larger perfusion value if said difference is greater than a predetermined threshold (paragraphs [0002]-[0003], [0090], [0112]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Trumble, in view of Al-Ali, to determine skin damage based if the perfusion is above a threshold, as taught by Grubb, because doing so indicates to the user there is tissue damage.

Conclusion
Claims 3, 15-16, and 67 are rejected under 35 USC 101 but present subject matter not taught or suggested in the prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792